The following is the opinion of Hurd, County Judge :
Hurd, J.:
This action was commenced in the Municipal Court. That court had jurisdiction of the persons of the defendants and of the subject of the action. (Worthington v. London G. & A. Co., 164 N. Y. 81; Dodge Mfg. Co. v. Nassau Show Case Co., 44 App. Div. 603; Irwin v. Metropolitan Street R. Co., 38 id. 253; Kantro v. Armstrong, 44 id. 506.)
The defendants answered upon the merits and gave the bond required by section 1366 of the charter (Laws of 1897, chap. 378), and removed the case to this court. This court had jurisdiction of the cause of action, which is a money demand for $500. (Const, art. 6, §14; Code Civ. Proc. § 340.)
Upon principle and authority I think that the defendants are estopped to say that the court has not jurisdiction of their persons. (McMahon v. Sherman, 14 N. Y. St. Repr. 637; Potter v. Neal, 62 How. Pr. 158; Clapp v. Graves, 26 N. Y. 418; Clyde & Rose Plankroad Co. v. Baker, 12 How. Pr. 371; Bunker v. Langs, 76 Hun, 543.)
The defense was a general denial; the conversion could not be justified by showing title in a stranger to the suit without connecting the defendants with it.
There was no such plea, and no such question was before the court. (Wheeler v. Lawson, 103 N. Y. 40.)
Motion for new trial denied; five per cent extra allowance to plaintiff.
Stay of twenty days after entry of judgment.